Garvey, P.J.

In this motor tort action for personal injuries and property damage there was a finding for the defendant and the plaintiff claimed a report.
The report states the plaintiff testified that as he was about to enter his car parked on a public way in West Springfield—he had one leg in the car—the open door was struck by the car operated by the defendant causing injury to him and damage to his car. The defendant testified that as her car was passing the plain*133tiff’s Ms door swung open causing damage to her car on the fender beyond the light.
LOUIS H. CoHEFT of Springfield for the plaintiff
Moriarty, Douoghue & Leja of Springfield for the defendant
The trial judge found “that the plaintiff opened his door into passing traffic. I find the defendant negligent, but find the plaintiff contributorily negligent ’ ’.
The report presents no issue of law for our determination. A trial judge’s findings of fact cannot be disturbed unless clearly wrong. Codman v. Beane, 312 Mass. 570, 573. O'Toole v. Magoon, 295 Mass. 527, 529-530. McKenna v. Andreasssi, 292 Mass. 213, 215. The credibility of oral testimony and the inferences to be drawn from the circumstances are for the judge. Hoffman v. Chelsea, 315 Mass. 54, 56. Winchester v. Missin, 278 Mass. 427, 428. "Whether there has been negligence, in circumstances such as these, on the part of either or both of the operators is generally one of fact. Bresnick v. Heath, 292 Mass. 293, 297. Barrows v. Checker Cab Co., 290 Mass. 231, 233.
There was no error.
The report is to be dismissed.